 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 456, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and Construction City Corporation. Case 2-CP-577November 11, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn July 15, 1977, Administrative Law Judge MaxRosenberg issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local 456,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Administrative Law Judge: Thisproceeding came to hearing before me in New York City,New York, on June 13, 1977, upon a complaint filed by theGeneral Counsel of the National Labor Relations Boardand an answer filed in opposition thereto by Local 456,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein calledRespondent.' At issue is whether Respondent violatedSection 8(b)(7)(C) of the National Labor Relations Act, asamended, by engaging in picketing at the premises ofConstruction City Corporation, herein called CCC, undercircumstances to be detailed hereinafter. Briefs have beenreceived from the General Counsel and Respondent whichhave been duly considered.i The complaint, which issued on May 12, 1977, is based upon a chargewhich was filed on April 26, 1977, and served on April 27. 1977.2 The parties stipulated to the facts recorded in an injunction suitbrought by the General Counsel under Sec. 10(1) of the Act before theHonorable John M. Cannella. U.S. District Judge for the Southern District233 NLRB No. 75Upon the entire record made in this proceeding,2including my observation of the demeanor of the onlywitness summoned, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERConstruction City Corporation is a New York corpora-tion which maintains an office and place of business inMamaroneck, New York, where it is engaged in thewholesale and retail sale and distribution of building andconstruction supplies. During the annual period material tothis proceeding, CCC, in the course and conduct of itsbusiness operations, derived gross revenues therefrom inexcess of $500,000. During the same period, CCC pur-chased and caused to be transported and delivered to itsplace of business building and construction supplies andother goods and materials valued in excess of $500,000, ofwhich goods and materials valued in excess of $50,000 weretransported and delivered to its place of business ininterstate commerce directly from States of the UnitedStates other than the State of New York. The complaintalleges, the answer admits, and I find that CCC is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that Respondent is a labororganization within the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that, at all times since October 26,1976, and continuing to date, Respondent has violatedSection 8(b)(7)(C) of the Act by picketing the premises ofCCC in Mamaroneck, New York, with an object of forcingand requiring CCC to recognize and bargain with it as theexclusive collective-bargaining representative of CCC'semployees, and with the further object of forcing andrequiring the employees of CCC to accept and selectRespondent as their bargaining agent, during times when itwas not currently certified as the representative of any ofthe employees of CCC, and without having filed a validpetition under Section 9(c) of the Act within a reasonabletime from the commencement of such picketing seeking aBoard election among CCC's employees. For its part,Respondent denies that its picketing harbored any of theobjects banned by the Act.The facts which control this litigation are not in essentialdispute and I find them to be as follows.Commencing on or about October 26, 1976, Respondentestablished a picket line at CCC's premises. The picketscarried signs bearing the legends "Construction City payssub-standard wages" and "We don't wish to stop anydeliveries or stop people from working." Jerome Zaccaria,CCC's vice president and general manager, testified in theof New York, on May 13. 1977, upon which I have also drawn in reachingmy decision herein. On May 26, 1977, Judge Cannella issued a temporaryrestraining order against Respondent in that proceeding after findingreasonable cause to believe that its picketing was violative of Sec. 8(bX7)(C)of the Act.418 LOCAL 456, TEAMSTERSinjunction proceeding and I find that, when the picketingcommenced, he had received no prior notice of suchintended action from Respondent, nor had he been initiallyinformed by Respondent that the object of the picketingwas to force CCC to meet the prevailing area wagestandards Upon observing the picket lines, Zaccariatelephoned his counsel, Peter Tomback, and together theyventured to engage in a three-way conversation withRespondent's counsel, John Harold, concerning the matter.In the course of the discussion, Harold advised Zaccariaand Tomback that "they [Respondent] were picketing usbecause of area standard." Zaccaria replied that "if wewere not paying wages we would like to do somethingabout it. I wanted to get the picketing out of there," towhich Harold rejoined, "If you meet wages, we will takeone sign down and put another sign up." Sometime afterthe conference call ended, Tomback visited the Board'sRegional Office where, on November 17, 1976, he filedcharges in Case 2-CC-1470 alleging that Respondent wasengaging in recognitory picketing at CCC's premises inviolation of Section 8(b)(4)(i) and (iiXB) of the Act.Simultaneously, Tomback lodged charges against Respon-dent asserting that the picketing was recognitional incharacter and violative of Section 8(bX7)(C). By lettersdated December 27, 1976, these charges were dismissed forlack of merit by the Acting Regional Director for Region 2.Thereafter, on January 5, 1977, CCC once more broughtcharges against Respondent in Case 2-CC-1477 assertingthat the latter had again engaged in activities proscribedunder Section 8(bX4)(i) and (ii)(B), which charges werealso dismissed by the Regional Office. CCC appealed thesedismissals to the General Counsel, but the appeals weredenied on March 4, 1977.Meanwhile, on February 28, 1977, CCC's board ofdirectors met to evaluate the terms of a current collective-bargaining contract which Respondent had executed withother unionized employers in the area. At the meeting, thegroup decided to increase CCC's wage scale whichthereupon exceeded the prevailing wage rates contained inRespondent's existing agreement, and these increases weremade effective the first week in March 1977. A furtherdecision was reached to create an employees' supplementalcompensation plan, the cash fund of which exceededRespondent's contractual plan by $7 per week, and thisplan was made effective the first week in April 1977. Inaddition, the board of directors effected a number of otherimprovements in the terms and conditions of employmentfor its employees which brought them up to, or above, thearea standards as set forth in Respondent's collective-bargaining contract.On April 20 and 22, 1977, CCC sent telegrams toRespondent informing that labor organization that it hadmet the prevailing area wage standards and invitingRespondent's officers to meet with management to verifyits representations. This session was held on May 4, 1977.Attorney Harold and Secretary-Treasurer Arthur Revelleserepresented the Respondent, while Fritz Payne, CCC'sbookkeeper, and Thomas McDonough, CCC's labor3 See, e.g.. Houston Building and Construction Trades Council (ClaudeEverett Construction Company), 136 NLRB 321 (1962).4 See Retail Clerks International A1sociarion. Local Union No. 899, AFL-counsel, appeared on behalf of the Company. McDonoughopened the discussion by inviting Harold and Revellese tocompare the wages which CCC paid with those providedunder Respondent's collective-bargaining agreement.McDonough then launched into a description of CCC'snewly instituted pension plan and its vacation benefits. Atthis juncture, both Harold and Revellese stated that they"weren't looking for recognition." As the dialogue contin-ued, Harold pounded the table and exclaimed that "unlessyou meet this [Respondent's] contract term for term thenyou are not meeting area standards." Following a recess,Harold announced that Respondent's representatives"were still not satisfied we were meeting area standards.They said you have to meet this contract point by point."Revellese interjected with the comment that "You don'thave any seniority. You don't have job security. You don'thave layoff programs." After explaining to Revellese thatthe Company did not lay off employees, McDonoughasked Harold, "What is the area standards; what do yousee to be the area standards?" Without saying a word,Harold responded simply by pointing to Respondent'scontract in its totality. The conference thereupon ended.In defense of this proceeding, Respondent claims thatthe sole object throughout the course of its picketing atCCC's premises was to force the latter to meet the areawage standards set forth in its contract with unionizedemployers in the vicinity. To support this claim, Respon-dent points to the General Counsel's dismissal on March 4,1977, of a series of charges filed by CCC alleging that itspicketing possessed a recognitional objective, as well as itstestimonial insistence regarding the May 4, 1977, meetingwith CCC's representatives that it did not seek recognitionby maintaining the picket line. I find no merit inRespondent's claim.Although the Board has long held that a labor organiza-tion may lawfully picket the premises of an employer wherethe object thereof is solely to cause him to meet prevailingwage standards in the area,3that tribunal has also declaredthat, in gauging the actual purport of picketing, it would"scrutinize the conduct of a union in any given case todetermine if its efforts were limited to seeking compliancewith area standards, or if it appeared that the union wasusing such announced objective as a pretext to disguise anobject of obtaining recognition and an agreement."4Instriking a balance, the Board has observed that:[P]icketing does not fall within [the statutory proscrip-tion of Section 8(bX7XC)l if its only purpose is topublicize that the employer's wages and fringe benefitsare below those established in the union's areacontracts.... the Board has acknowledged a union'slegitimate interest to protect its negotiated standardsfrom being undermined by an employer operatingunder inferior conditions and therefore to picket suchemployer to induce him to conform with its standards.However, it is clear ...that the area standards thusprotected are only those related to labor costs which, ifnot observed, give the nonobserving employer an unfairCIO. Amalgamated Meat Cutters and Butcher Workmen of North America,Local Union No. 556, AFL-CIO; e al. (Slate-Mart, Inc., d/b a Giant Food),166 NLRB 818,. 822 (1967), affd. 404 F.2d 855 (C.A. 9, 1968).419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompetitive advantage over those who pay the prevail-ing wage scales and fringe benefits. If, on the otherhand, the purpose of the picketing also encompassesthe acceptance by the picketed employer of noneco-nomic working conditions, such as seniority or agrievance procedure, or even the method of allocationof benefits, this might well betray the recognitionalobjective of the picketing ... .5 [Footnotes omitted.]Finally, the Board has noted that, while "it would appearreasonable that a union might picket for equal wages or forequivalent costs," nevertheless, when "it undertakes to gobeyond this and to dictate what benefits are to be granted,it is attempting to engage in pro tanto bargaining to gainbenefits for employees which it does not claim torepresent." 6In its answer to Respondent's picketing demand forcomparability regarding area wage standards, CCC's boardof directors met on February 28, 1977, and escalated itswage rates and pension benefits, and made improvementsin other terms and conditions of employment for itsemployees, which brought them up to, or exceeded, thearea standards contained in Respondent's collective-bar-gaining agreement. At a meeting held on May 4, 1977,between the parties, CCC's representatives providedRespondent with a list of the changes which had beenmade and invited their comparison with the existing laborcontract. Although Respondent's Attorney Harold andSecretary-Treasurer Revellese insisted at this session thatthey "weren't looking for recognition," Revellese steadfast-ly maintained that "You (CCC] don't have any seniority.You don't have job security. You don't have layoffprograms," and Harold proclaimed that "unless you meetthis [Respondent's ] contract term for term then you are notmeeting area standards." Harold further announced thathe and Revellese "were still not satisfied we [CCC] weremeeting area standards. They said you have to meet thiscontract point by point." When CCC's Attorney McDo-nough inquired at the conclusion of the meeting, "What isthe area standards," Harold simply pointed to a copy ofRespondent's existing collective-bargaining agreement.In sum, I find that Respondent's insistence at the May 4,1977, meeting that the terms of its contract be met "pointby point" by CCC went beyond the ambit of the privilegeddemand of payment of prevailing area wage standards andentered the statutorily proscribed realm of collectivebargaining. I therefore conclude that, despite Respondent'sprotestations to the contrary and the legends on its picketsigns, an object of the picketing was to force CCC torecognize and bargain with Respondent as the representa-tive of CCC's employees. As the Respondent was not thecertified representative of those employees and failed to filea timely petition for an election under Section 9(c) of theAct, I conclude that it thereby violated Section 8(b)(7)(C)of that legislation.75 See Local Union No. 492, United Brotherhood of Carpenters and Joinersof America (Richard H. Lawrence), 215 N LR B 263. 267 (1974).6 See Retail Clerks International Association, Local Union No 899 (State-Mart, Inc., d/b/a Giant Food), supra at 823-824.7 Local Union No. 492, United Brotherhood of Carpenters and Joiners ofAmerica (Richard H. Laowrence). 215 NLRB 263 (1974).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section 111,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close andintimate relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall order that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record in this case, Ihereby make the following:CONCLUSIONS OF LAW1. Construction City Corporation is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By picketing the premises of Construction CityCorporation, with an object of forcing or requiring thatemployer to recognize or bargain collectively with Respon-dent as the representative of its employees, without at anytime possessing a certification as the representative of suchemployees, and without having filed a petition underSection 9(c) of the Act within 30 days from the commence-ment of said picketing, Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(7)(C) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I hereby issuethe following recommended:ORDER8The Respondent, Local 456, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, its officers, agents, and representatives, shall:1. Cease and desist from picketing or causing to bepicketed, or threatening to picket or to cause to bepicketed, the premises of Construction City Corporation inMamaroneck, New York, under conditions prohibited bySection 8(b)(7)(C) of the Act, where an object thereof is toI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Reguilations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.420 LOCAL 456, TEAMSTERSforce or require that Employer to recognize or bargain withRespondent as the representative of its employees.2. Take the following affirmative action which I deemis necessary to effectuate the policies of the Act:(a) Post at its business and meeting halls copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(b) Forthwith mail to the Regional Director for Region 2signed copies of the aforementioned notice for posting atConstruction City Corporation's premises in places wherenotices to employees are customarily posted, if theEmployer is willing to do so.(c) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, the premisesof Construction City Corporation at Mamaroneck,New York, under conditions prohibited by Section8(b)(7XC) of the National Labor Relations Act, asamended, where an object thereof is forcing orrequiring Construction City Corporation to recognizeor bargain with our Union as the representative of theEmployer's employees.LOCAL 456, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA421